PER CURIAM.
Spaulding in his trial attacked' the sufficiency of each count of the indictment and was overruled, United States v. Spaulding, D.C., 16 F.Supp. 407, and the judgment was affirmed by the Circuit Court of Appeals. Spaulding v. United States, 6 Cir., 96 F.2d 734. The propriety of his conviction and sentence is res judicata. The question of whether service of his-sentence began at once or was suspended! during his appeal is not now for decision' on habeas corpus, since in neither event, would he be entitled presently to release. McNally v. Hill, Warden, 293 U.S. 131, 55 S.Ct. 24, 79 L.Ed. 238.
Judgment affirmed.